Case 2:11-cv-01754-BRM-AME Document 609 Filed 11/06/19 Page 1 of 8 PagelD: 47341

oy Fox Rothschild we

ATTORNEYS AT LAW

Mail: PO. Box 5231, Princeton, NJ 08543-5231

Princeton Pike Corporate Center
997 Lenox Drive, Building 3
Lawrenceville, NJ 08648-2311

T: 609.896.3600 F; 609.896.1469

www. foxrathschild.com

Jeffrey M. Pollock

Certified by the Supreme Court of New Jersey
as a Civil Trial Attorney

Direct Dial: (609) 896-7660

Email Address: jmpollock@foxrothschild.com

November 6, 2019

Via Electronic Filing
The Honorable Esther Salas

United States District Court for the District of New Jersey
MLK Building & US Courthouse

50 Walnut St., Room MLK 2D

Newark, NJ 07101

Re: Williams v. BASF Catalysts, LLC, et al,— No. 2:11-ev-01754

Dear Judge Salas:

I write as co-counsel for Plaintiffs in the above captioned action and hereby submit this
motion to withdraw as co-counsel for Plaintiffs. I recognize that this Motion to Withdraw
should be filed on PACER as normal Motion but PACER is not allowing me to withdraw as co-
counsel—without also withdrawing other plaintiffs’ counsel as well. After attempting to resolve
this issue with the Clerk’s Office, I thought it easier to simply write to Your Honor directly.

i; FREY

   

. POLLOCK

Encl.
cc: Counsel of Record via ECF

A Pennsylvania Limited Liability Partnership

lorado Connecticut Delaware District of Columbia Florida Illinois

. liforni: Co
Active\1048214 Maal fh he Nevada New Jersey New York Pennsylvania Texas Washington

Inneso
Case 2:11-cv-01754-BRM-AME Document 609 Filed 11/06/19 Page 2 of 8 PagelD: 47342

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

KIMBERLEE WILLIAMS, et al.,

Civil Action No.: 11:1754 GLL-JAD)
Plaintiffs,
Vv.

BASF CATALYSTS, LLC, et al.

Defendant.

 

NOTICE OF MOTION

TO: VIA ELECTRONIC MAIL
Counsel of Record

PLEASE TAKE NOTICE that Fox Rothschild LLP’s Motion to Withdraw as Counsel
(the “Motion’’) will be presented at the convenience of the Court. You have until December 2,

2019 to respond to the Motion.

FOX ROTHSCHILD LLP

By: /s/Jeffrey M. Pollock
Jeffrey M, Pollock
Certified by the Supreme Court
Of New Jersey as a Civil Trial Lawyer
Fox Rothschild
Tel.: (609) 895-7660
Fax: (609) 896-1469
jJmpollockf@foxrothschild.com

Date: November 5, 2019
Co-Counsel for Plaintiff,
Kimberlee Williams, et al.
Case 2:11-cv-01754-BRM-AME Document 609 Filed 11/06/19 Page 3 of 8 PagelD: 47343

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

KIMBERLEE WILLIAMS, e7 al.,
C.A. No. 13-00500 LPS
Plaintiffs,

Vv.

BASF CATALYSTS, LLC, et al.

Defendant.

 

MOTION TO WITHDRAW AS COUNSEL

1. Pursuant to F.R.Civ.P. 75(d) and Local Civil Rule 102.1, J file this motion to withdraw
my appearance and seek leave of Court to be dismissed as counsel in this matter.
Withdrawal is to be freely granted so long as other competent counsel either remain on
the matter or other competent counsel are substituted. Cohen Placitella & Roth is
remaining as counsel in this matter and has amply demonstrated that they are capable
counsel on behalf of both Plaintiff Williams as well as the proposed Class Members.

2. On October 28, 2011, | filed a Notice of Appearance as co-counsel with Cohen Placitella
& Roth on behalf of All Plaintiffs. © Case 2:11-cv-01754-ES-JAD (document 87). 1
have been actively involved as co-counsel since that point in time.

3. On May 24, 2012, Christopher M. Placitella and I jointly filed a letter brief in response to
BASF’s letter brief of May 22, 2012. Case 2:11-cv-01754-ES-JAD (document 1 12).

4, There were numerous discovery disputes and extensive briefing regarding defendant’s
motions to dismiss some or all counts and other defense motions in opposition to

Plaintiff's amended complaint filed between October 28, 2011 and December 12, 2012,
Case 2:11-cv-01754-BRM-AME Document 609 Filed 11/06/19 Page 4 of 8 PagelD: 47344

when Judge Stanley R. Chesler dismissed plaintifs’ complaint. Case 2:11-cv-01754-ES-
JAD (document 129).

5. In response to the District Court’s Opinion (document 129), dismissing plaintiffs’
compliant, I participated with my co-counsel in filing a Notice of Appeal (January 8,
2013, document 131).

6. I filed my Entry of Appearance with the United States Court of Appeals for the Third
Circuit on January 22, 2013, Case 13-1089, Document 003111142479 (a true and
accurate of my Entry of Appearance is attached hereto as Exhibit A).

7. On March 13, 2014, I appeared with my co-counsel Cohen Placitella & Roth and I argued
Plaintiffs’ appeal before the United States Court of Appeals for the Third Circuit.

8. The Third Circuit United States Court of Appeals issue a favorable opinion, reversing the
District Court’s dismissal. Case 13-1089, document 003111725705 (September 3, 2014).

9, The Mandate of the United States Court of Appeals was issued on December 9, 2014 and
the matter was assigned ultimately to Chief Judge Linares on March 3, 2015.

10. On April 1, 2015, Judge Chesler’s decision of December 12, 2012 was vacated and the
Amended Class Action.

11. As co-counsel for plaintiffs we filed an Amended Complaint on July 16, 2015. Between
April 2015 and September 21, 2017, there were numerous discovery disputes and |
worked with my colleagues at Cohen Placitella & Roth on drafting responses and
preparing legal argument. Due to the volume of discovery disputes, the Court appointed
Special Master Roberto A. Rivera-Soto on September 21, 2017.

12. During the time period in which Special Master Roberto Rivera-Soto served on

discovery, there was a rapid number of discovery disputes. I worked with my co-counsel
Case 2:11-cv-01754-BRM-AME Document 609 Filed 11/06/19 Page 5 of 8 PagelD: 47345

at Cohen Placitella & Roth on these disputes. One are of dispute was Defendant’s efforts
to engage in discovery of attorney-client and work product from counsel in the
underlying matters. See, e.g. 2:11-cv-01754-ES-JAD, dated February 21, 2017
“Plaintiff's Brief in Support of Non-Parties The Rosenberg Law Firm LLP’s and Jeffrey
Schwartz, Esq.’s Motion to Quash Subpoena Duces Tecum).

13. On January 29, 2018 Cohen Placitella & Roth and I filed a Motion to Certify the Class.
Case 2:11-cv-01754-ES-JAD, Document 418.

14. On February 20, 2018, co-counsel Cohen Placitella & Roth and I filed a Notice of Motion
to Supplement the Record For the Motion to Determine the Applicability of the Crime-
Fraud and Kozlov Exceptions to the Defendant’s Privilege Claims. Case 2:1 1-cv-01754-
ES-JAD (document 443, dated February 20, 2018).

15. On April 30, 2018, Cohen Placitella & Roth and I filed an application for an Stay of the
Special Discovery Master’s Order of April 23, 2018 (document 485).

16.On May 9, 2018, I filed reply papers in order to compel BASF’s risk management
witness to appear—and to compel their production of documents. 2:1 1-cv-01754-ES-
JAD, document 511 (May 9, 2018).

17. On June 4, 2018 co-counsel Cohen Placitella & Roth and | filed Plaintiff's Opposition to

Defendant BASF’s Appeal of Special Discovery Master’s May 3, 2018 Order entered as

ECF No. 501. Our appeal was filed as document 546 on June 4, 2018.
Case 2:11-cv-01754-BRM-AME Document 609 Filed 11/06/19 Page 6 of 8 PagelD:.47346

RELIEF REQUESTED

18. As no trial date has been set in this matter and as the Firm of Cohen Placitella &

Roth, my co-counsel, has demonstrated repeatedly both their competence and

their commitment to Plaintiff Williams and to the potential Class members, |

hereby seek leave of Court to withdraw my appearance.

WHEREFORE, Movant requests that they be permitted to withdraw as attorneys for the

Plaintiff in the above matter.

Date: November 5, 2019

FOX ROTHSCHILD LLP

: /s/ Jeffrey M. Pollock

Jeffrey M. Pollock

Certified by the Supreme Court of
New Jersey As a Civil Trial Lawyer
Fox Rothschild

Tel.: (609) 895-7660

Fax: (609) 896-1469
jmpollockf@foxrothschild.com

Attorneys for Plaintiff,
Kimberlee Williams, et al.
Case 2:11-cv-01754-BRM-AME Document 609 Filed 11/06/19 Page 7 of 8 PagelD: 47347

CERTIFICATE OF SERVICE
The undersigned hereby certifies that true and correct copies of the attached pleading
were served this 5" day of November, 2019 on the individuals listed below in the manner

specified:

VIA ECF and ELECTRONIC MAIL
Counsel of Record

By: /s/ Jeffrey M. Pollock
JEFFREY M, POLLOCK
Case 2:11-cv-01754-BRM-AME Document 609 Filed 11/06/19 Page 8 of 8 PagelD: 47348

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

KIMBERLEE WILLIAMS, et al.,
C.A. No. 13-00500 LPS
Plaintiffs,

V.

BASF CATALYSTS, LLC, et al.

Defendant.

 

ORDER
IT IS HEREBY ORDERED this day of __, 2019, that the Motion of
Jeffrey M. Pollock, Esquire, and Fox Rothschild, LLP to Withdraw as Counsel for Plaintiff,

Kimberlee Williams, et al., in the above captioned matter is hereby GRANTED.

 

The Honorable Esther Salas
United States District Court Judge
